                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

U.S. Bank Trust, N.A., as Trustee for LSF11        CIVIL ACTION NO:
Master Participation Trust

               Plaintiff                           COMPLAINT

                       vs.                         RE: VACANT REAL PROPERTY -
                                                   417 Bonny Eagle Road, Standish, ME 04084

Karen Lisa Vincent                                 Mortgage:
                                                   July 26, 2006
                                                   Book 24240, Page 338

               Defendant

The Bank of New York Mellon fka The
Bank of New York, as Successor Trustee to
JPMorgan Chase Bank, N.A., as Trustee on
behalf of the certificateholders of the
CWHEQ Inc., CWHEQ Revolving Home
Equity Loan Trust, Series 2006-G

               Party-In-Interest

             UPON INFORMATION AND BELIEF THIS PROPERTY IS VACANT

       NOW COMES the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master

Participation Trust, by and through its attorneys, Doonan, Graves & Longoria, LLC, and hereby

complains against the Defendant, Karen Lisa Vincent, as follows:

                              JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested
   party seeking such declaration, whether or not further relief is or could be sought under 28

   U.S.C. § 2201.

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by U.S. Bank

   Trust, N.A., as Trustee for LSF11 Master Participation Trust, in which the Defendant, Karen

   Lisa Vincent, is the obligor and the total amount owed under the terms of the Note is Two

   Hundred Forty-Four Thousand Eight Hundred Eighty-Nine and 73/100 ($244,889.73)

   Dollars, plus attorney fees and costs associated with the instant action; thus, the amount in

   controversy exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00)

   dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust is a corporation with

   its principal place of business located at 13801 Wireless Way, Oklahoma City, OK 73134.

5. The Defendant, Karen Lisa Vincent, is a resident of Westbrook, County of Cumberland and

   State of Maine.

6. The Party-in-Interest, The Bank of New York Mellon fka The Bank of New York, as

   Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee on behalf of the

   certificateholders of the CWHEQ Inc., CWHEQ Revolving Home Equity Loan Trust,

   Series 2006-G, is located at 226 W Monrow St, 26th Floor, Chicago, IL 60670.
                                          FACTS

7. On September 13, 2008, by virtue of a Warranty Deed from Jeffrey Alan Vincent and Karen

   Lisa Vincent, which is recorded in the Cumberland County Registry of Deeds in Book

   24240, Page 336, the property situated at 417 Bonny Eagle Road, County of Cumberland,

   and State of Maine, was conveyed to Karen Lisa Vincent, being more particularly described

   by the attached legal description. See Exhibit A (a true and correct copy of the legal

   description is attached hereto and incorporated herein).

8. On July 26, 2006, Defendant, Karen Lisa Vincent, executed and delivered to First Magnus

   Financial Corporation a certain Note under seal in the amount of $197,600.00. See Exhibit

   B (a true and correct copy of the Note is attached hereto and incorporated herein).

9. To secure said Note, on July 26, 2006, Defendant, Karen Lisa Vincent executed a Mortgage

   Deed in favor of Mortgage Electronic Registration Systems, Inc., as nominee for First

   Magnus Financial Corporation, an Arizona Corporation, securing the property located at 417

   Bonny Eagle Road, Standish, ME 04084 which Mortgage Deed is recorded in the

   Cumberland County Registry of Deeds in Book 24240, Page 338. See Exhibit C (a true and

   correct copy of the Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to Bank of America, N.A., successor by merger to BAC

   Home Loans Servicing, LP FKA Countrywide Home Loans Servicing, LP by virtue of an

   Assignment of Mortgage dated April 19, 2012 and recorded in the Cumberland County

   Registry of Deeds in Book 29554, Page 196. See Exhibit D (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

11. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

   Assignment of Mortgage dated May 18, 2016 and recorded in the Cumberland County
   Registry of Deeds in Book 33135, Page 52. See Exhibit E (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

12. The Mortgage was then assigned to U.S. Bank Trust, N.A., as Trustee for LSF11 Master

   Participation Trust by virtue of an Assignment of Mortgage dated February 19, 2019 and

   recorded in the Cumberland County Registry of Deeds in Book 35468, Page 271. See

   Exhibit F (a true and correct copy of the Assignment of Mortgage is attached hereto and

   incorporated herein).

13. On June 26, 2020, the Defendant, Karen Lisa Vincent, was sent a Notice of Mortgagor's

   Right to Cure, as evidenced by the Certificate of Mailing (herein after referred to as the

   “Demand Letter”). See Exhibit G (a true and correct copy of the Demand Letter is attached

   hereto and incorporated herein).

14. The Demand Letter informed the Defendant, Karen Lisa Vincent, of the payment due date,

   the total amount necessary to cure the default, and the deadline by which the default must be

   cured, which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit G.

15. The Defendant, Karen Lisa Vincent, failed to cure the default prior to the expiration of the

   Demand Letter.

16. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, is the

   present holder of the Note pursuant to endorsement by the previous holder (if applicable),

   payment of value and physical possession of the Note in conformity with 11 M.R.S. § 3-

   1201, et seq., and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

17. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, is the

   lawful holder and owner of the Note and Mortgage.
18. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, hereby

   certifies that all steps mandated by law to provide notice to the mortgagor pursuant to 14

   M.R.S.A. § 6111 and/or the Note and Mortgage were strictly performed.

19. Mortgage Electronic Registration Systems, Inc., as nominee for First Magnus Financial

   Corporation, an Arizona Corporation is a Party-in-Interest pursuant to a Mortgage in the

   amount of $49,400.00 dated July 26, 2006, and recorded in the Cumberland County Registry

   of Deeds in Book 24241, Page 1 and is in second position behind Plaintiff's Mortgage.

20. The Junior Lien was assigned to The Bank of New York Mellon fka The Bank of New

   York, as Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee on behalf of the

   certificateholders of the CWHEQ Inc., CWHEQ Revolving Home Equity Loan Trust,

   Series 2006-G by virtue of a Junior Assignment dated May 8, 2012 and recorded in the

   Cumberland County Registry of Deeds in Book 29586, Page 144.

21. The Junior Lien was then assigned to The Bank of New York Mellon FKA The Bank of

   New York, as Successor Trustee to JPMorgan Chase Bank, N.A., as Trustee on behalf of the

   certificateholders of the CWHEQ Inc., CWHEQ Revolving Home Equity Loan Trust,

   Series 2006-G by virtue of a Declaratory Judgement dated April 9, 2018 and recorded in the

   Cumberland County Registry of Deeds in Book 34850, Page 242.

22. The total debt owed under the Note and Mortgage as of August 31, 2020 is Two Hundred

   Forty-Four Thousand Eight Hundred Eighty-Nine and 73/100 ($244,889.73) Dollars, which

   includes:
                   Description                                  Amount
    Principal Balance                                                       $186,129.17
    Interest                                                                 $36,247.52
    Escrow/Impound Required                                                  $15,496.04
    Total Advances                                                            $7,017.00
    Grand Total                                                             $244,889.73


23. Upon information and belief, the Defendant, Karen Lisa Vincent, is presently not in

    possession of the subject property originally secured by the Mortgage.

24. Upon information and belief, based upon information provided by the client, the subject

    premises is vacant.

                     COUNT I – FORECLOSURE AND SALE

25. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, repeats

    and re-alleges paragraphs 1 through 24 as if fully set forth herein.

26. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 417 Bonny Eagle Road, Standish, County of Cumberland, and State of Maine. See

    Exhibit A.

27. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, is the

    holder of the Note referenced in Paragraph 8 pursuant to endorsement by the previous

    holder (if applicable) and physical possession of the aforesaid Note in conformity with Title

    11, section 3-1201, et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205,

    128 Me. 280 (1929). As such, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master

    Participation Trust, has the right to foreclosure and sale upon the subject property.

28. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, is the

    current owner and investor of the aforesaid Mortgage and Note.
29. The Defendant, Karen Lisa Vincent, is presently in default on said Mortgage and Note,

   having failed to make the monthly payment due March 1, 2016, and all subsequent payments,

   and, therefore, has breached the condition of the aforesaid Mortgage and Note.

30. The total debt owed under the Note and Mortgage as of August 31, 2020 is Two Hundred

   Forty-Four Thousand Eight Hundred Eighty-Nine and 73/100 ($244,889.73) Dollars, which

   includes:

                  Description                                 Amount
   Principal Balance                                                      $186,129.17
   Interest                                                                $36,247.52
   Escrow/Impound Required                                                 $15,496.04
   Total Advances                                                            $7,017.00
   Grand Total                                                            $244,889.73


31. On or about April 19, 2012, the debtor, Karen Lisa Vincent filed a Chapter 7 bankruptcy

   under the applicable federal statute. As part of the aforesaid bankruptcy filing the debtor

   filed a so-called "Statement of Intention" which stated that Bank of America was the holder

   of the first mortgage on the subject property.

32. Due to the filing of the aforesaid "Statement of Intention" which was sworn to by the

   debtor, and which reaffirmed the debt to Bank of America the debtor is equitably and

   judicially estopped from challenging the standing of the Plaintiff (as successor in interest to

   Bank of America) to foreclose on the subject property. See Exhibit H (a true and correct

   copy of the aforesaid "Statement of Intention" is attached hereto and incorporated herein).

33. The record established through the Cumberland County Registry of Deeds indicates that

   there are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.
34. By virtue of the Defendant, Karen Lisa Vincent's breach of condition, the Plaintiff hereby

   demands a foreclosure and sale on said real estate.

35. Notice in conformity with 14 M.R.S.A. §6111 and/or the Note and Mortgage was sent to

   the Defendant, Karen Lisa Vincent, on June 26, 2020, evidenced by the Certificate of

   Mailing. See Exhibit G.

36. The Defendant, Karen Lisa Vincent, is not in the Military as evidenced by the attached

   Exhibit I.

                         COUNT II – BREACH OF NOTE

37. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 36 as if fully set forth herein.

38. On July 26, 2006, the Defendant, Karen Lisa Vincent, executed under seal and delivered to

   First Magnus Financial Corporation a certain Note in the amount of $197,600.00. See

   Exhibit B.

39. The Defendant, Karen Lisa Vincent, is in default for failure to properly tender the March 1,

   2016 payment and all subsequent payments. See Exhibit G.

40. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, is the

   proper holder of the Note and is entitled to enforce the terms and conditions of the Note

   due to its breach by the Defendant, Karen Lisa Vincent.

41. The Defendant, Karen Lisa Vincent, having failed to comply with the terms of the Note and

   Mortgage, is in breach of both the Note and the Mortgage.

42. The Defendant Karen Lisa Vincent's breach is knowing, willful, and continuing.

43. The Defendant Karen Lisa Vincent's breach has caused Plaintiff U.S. Bank Trust, N.A., as

   Trustee for LSF11 Master Participation Trust to suffer actual damages, including, but not

   limited to money lent, interest, expectancy damages, as well as attorney's fees and costs.
44. The total debt owed under the Note and Mortgage as of August 31, 2020, if no payments

   are made, is Two Hundred Forty-Four Thousand Eight Hundred Eighty-Nine and 73/100

   ($244,889.73) Dollars, which includes:

                   Description                                Amount
   Principal Balance                                                      $186,129.17
   Interest                                                                $36,247.52
   Escrow/Impound Required                                                 $15,496.04
   Total Advances                                                           $7,017.00
   Grand Total                                                            $244,889.73


45. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

46. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 45 as if fully set forth herein.

47. By executing, under seal, and delivering the Note, the Defendant, Karen Lisa Vincent,

   entered into a written contract with First Magnus Financial Corporation who agreed to loan

   the amount of $197,600.00 to the Defendant. See Exhibit B.

48. As part of this contract and transaction, the Defendant, Karen Lisa Vincent, executed the

   Mortgage to secure the Note and the subject property. See Exhibit C.

49. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, is the

   proper holder of the Note and successor-in-interest to First Magnus Financial Corporation,

   and has performed its obligations under the Note and Mortgage.

50. The Defendant, Karen Lisa Vincent, breached the terms of the Note and Mortgage by

   failing to properly tender the March 1, 2016 payment and all subsequent payments. See

   Exhibit G.
51. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, is the

   proper holder of the Note, and is entitled to enforce the terms and conditions of the Note

   due to its breach by the Defendant, Karen Lisa Vincent.

52. The Defendant, Karen Lisa Vincent, having failed to comply with the terms of the Note and

   Mortgage, is in breach of contract.

53. The Defendant, Karen Lisa Vincent, is indebted to U.S. Bank Trust, N.A., as Trustee for

   LSF11 Master Participation Trust in the sum of Two Hundred Forty-Four Thousand Eight

   Hundred Eighty-Nine and 73/100 ($244,889.73) Dollars, for money lent by the Plaintiff, U.S.

   Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, to the Defendant.

54. Defendant Karen Lisa Vincent's breach is knowing, willful, and continuing.

55. Defendant Karen Lisa Vincent's breach has caused Plaintiff, U.S. Bank Trust, N.A., as

   Trustee for LSF11 Master Participation Trust, to suffer actual damages, including, but not

   limited to money lent, interest, expectancy damages, as well as attorney's fees and costs.

56. The total debt owed under the Note and Mortgage as of August 31, 2020, if no payments

   are made, is Two Hundred Forty-Four Thousand Eight Hundred Eighty-Nine and 73/100

   ($244,889.73) Dollars, which includes:

                   Description                                Amount
   Principal Balance                                                      $186,129.17
   Interest                                                                $36,247.52
   Escrow/Impound Required                                                 $15,496.04
   Total Advances                                                           $7,017.00
   Grand Total                                                            $244,889.73


57. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.
                        COUNT IV – QUANTUM MERUIT

58. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 57 as if fully set forth herein.

59. First Magnus Financial Corporation, predecessor-in-interest to U.S. Bank Trust, N.A., as

   Trustee for LSF11 Master Participation Trust, loaned Defendant, Karen Lisa Vincent,

   $197,600.00. See Exhibit B.

60. The Defendant, Karen Lisa Vincent, is in default for failure to properly tender the March 1,

   2016 payment and all subsequent payments. See Exhibit G.

61. As a result of the Defendant Karen Lisa Vincent's failure to perform under the terms of

   their obligation, the Defendant, should be required to compensate the Plaintiff, U.S. Bank

   Trust, N.A., as Trustee for LSF11 Master Participation Trust.

62. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation

   Trust, is entitled to relief under the doctrine of quantum meruit.

                       COUNT V –UNJUST ENRICHMENT

63. The Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust, repeats

   and re-alleges paragraphs 1 through 62 as if fully set forth herein.

64. First Magnus Financial Corporation, predecessor-in-interest to U.S. Bank Trust, N.A., as

   Trustee for LSF11 Master Participation Trust, loaned the Defendant, Karen Lisa Vincent,

   $197,600.00. See Exhibit B.

65. The Defendant, Karen Lisa Vincent, has failed to repay the loan obligation.

66. As a result, the Defendant, Karen Lisa Vincent, has been unjustly enriched to the detriment

   of the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust as

   successor-in-interest to First Magnus Financial Corporation by having received the aforesaid

   benefits and money and not repaying said benefits and money.
   67. As such, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation

       Trust, is entitled to relief.

                                       PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation

Trust, prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master

       Participation Trust, upon the expiration of the period of redemption;

   c) Find that the Defendant, Karen Lisa Vincent, is in breach of the Note by failing to make

       payment due as of March 1, 2016, and all subsequent payments;

   d) Find that the Defendant, Karen Lisa Vincent, is in breach of the Mortgage by failing to

       make payment due as of March 1, 2016, and all subsequent payments;

   e) Find that the Defendant, Karen Lisa Vincent, entered into a contract for a sum certain in

       exchange for a security interest in the subject property;

   f) Find that the Defendant, Karen Lisa Vincent, is in breach of contract by failing to comply

       with the terms and conditions of the Note and Mortgage by failing to make the payment

       due March 1, 2016 and all subsequent payments;

   g) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation

       Trust, is entitled to enforce the terms and conditions of the Note and Mortgage;

   h) Find that by virtue of the money retained by the Defendant, Karen Lisa Vincent has been

       unjustly enriched at the Plaintiff ’s expense;

   i) Find that such unjust enrichment entitles the Plaintiff, U.S. Bank Trust, N.A., as Trustee for

       LSF11 Master Participation Trust, to restitution;
j) Find that the Defendant, Karen Lisa Vincent, is liable to the Plaintiff, U.S. Bank Trust, N.A.,

   as Trustee for LSF11 Master Participation Trust, for money had and received;

k) Find that the Defendant, Karen Lisa Vincent, is liable to the Plaintiff for quantum meruit;

l) Find that the Defendant, Karen Lisa Vincent, has appreciated and retained the benefit of the

   Mortgage and the subject property;

m) Find that it would be inequitable for the Defendant, Karen Lisa Vincent, to continue to

   appreciate and retain the benefit of the Mortgage, Note and subject property without

   recompensing the appropriate value;

n) Find that the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation

   Trust, is entitled to restitution for this benefit from the Defendant, Karen Lisa Vincent;

o) Determine the amount due on said Mortgage and Note, including principal, interest,

   reasonable attorney’s fees and court costs;

p) Additionally, issue a money judgment against the Defendant, Karen Lisa Vincent, and in

   favor of the Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation

   Trust, in the amount of Two Hundred Forty-Four Thousand Eight Hundred Eighty-Nine

   and 73/100 ($244,889.73) Dollars, the total debt owed under the Note plus interest and

   costs including attorney’s fees and costs;

q) For such other and further relief as this Honorable Court deems just and equitable.
                          Respectfully Submitted,
                          U.S. Bank Trust, N.A., as Trustee for LSF11
                          Master Participation Trust,
                          By its attorneys,

Dated: October 15, 2020
                          /s/ John A. Doonan, Esq.
                          /s/ Reneau J. Longoria, Esq.
                          John A. Doonan, Esq., Bar No. 3250
                          Reneau J. Longoria, Esq., Bar No. 5746
                          Attorneys for Plaintiff
                          Doonan, Graves & Longoria, LLC
                          100 Cummings Center, Suite 225D
                          Beverly, MA 01915
                          (978) 921-2670
                          JAD@dgandl.com
                          RJL@dgandl.com
